            Case 1:19-cv-11551-IT Document 34 Filed 11/18/19 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

COLONEL JAMES McGINN                                 )
          Plaintiff,                                 )
                                                     )
V.                                                   )
                                                     ) Civil Action No. 1:19-cv-11551-DLC
EXECUTIVE OFFICE OF ENERGY AND                       )
ENVIRONMENTAL AFFAIRS,                               )
MASSACHUSETTS ENVIRONMENTAL                          )
POLICE, and SECRETARY MATTHEW A.                     )
BEATON in his Official and Individual Capacity,      )
             Defendants                              )

                                     JOINT STATEMENT

        Plaintiff, James McGinn, (hereinafter “Plaintiff”) and Defendants Executive Office of

Energy and Environmental Affairs (“EEA”), the Massachusetts Environmental Police (“MEP”),

and former EEA Secretary Matthew Beaton sued in his official and individual capacity

(“Secretary”), submit the following statement as required by this Court’s Notice of October 16,

2019 and Local Rule 16.1(d). Counsel for all parties have conferred and have agreed to structure

the proposed scheduling order based upon the date of issuance of the decision on the Defendants’

pending Motions to Dismiss. In the event the Court prefers a date specific scheduling order, the

parties will supplement accordingly. The parties propose the following plan for the conduct of

the litigation:

1.      Joint Discovery Plan

        The parties will make automatic disclosures, pursuant to Fed. R. Civ. P. 26(a)(1) and this
        Court’s Notice of Scheduling Conference, by X + 30 days.

        Except for good cause shown, motions seeking leave to add new parties or to amend the
        pleadings to assert new claims or defenses will be filed by X + 120 days.

        All requests for production of documents and interrogatories must be served by X + 60
        days.
          Case 1:19-cv-11551-IT Document 34 Filed 11/18/19 Page 2 of 3



       All requests for admission must be served by X + 90 days.

       All depositions, other than expert depositions, must be completed by X + 150 days.

       All discovery, other than expert discovery, must be completed by X + 180 days.

       Plaintiff’s trial experts must be designated, and the information contemplated by Fed. R.
       Civ. P. 26(a)(2) must be disclosed by X + 210 days.

       Defendants’ trial experts must be designated, and the information contemplated by Fed.
       R. Civ. P. 26(a)(2) must be disclosed by X + 255 days.

       The parties will complete all expert depositions by X + 270 days.

2.     Proposed Schedule for the Filing of Motions

       The parties propose to have Rule 56 motions filed by X + 300 days, and to have the
       standard time for the filing of Oppositions. Any party may file a motion for summary
       judgment prior to this date.

       If any claims survive summary judgment, the Court will schedule a final pretrial
       conference following its issuance of decisions on the motions for summary judgment.

3.     Certifications

       The parties’ Certifications in accordance with Local Rule 16.1(D)(3) will be filed through
       the Court’s CM/ECF system.

4.     Trial by Magistrate Judge

       The parties do not consent to trial of this matter by a magistrate judge.


Plaintiff, James McGinn,
by his attorney:

/s/ Timothy M. Burke
____________________________
Timothy M. Burke
tburke@timburkelaw.com
Law Offices of Timothy M. Burke
160 Gould Street, Suite 100
Needham, MA 02494
(781) 455-0707
           Case 1:19-cv-11551-IT Document 34 Filed 11/18/19 Page 3 of 3



 EXECUTIVE OFFICE OF ENERGY AND                   SECRETARY MATTHEW A. BEATON IN
 ENVIRONMENTAL AFFAIRS,                           HIS INDIVIDUAL CAPACITY,
 MASSACHUSETTS ENVIRONMENTAL
 POLICE, AND SECRETARY MATTHEW
 A. BEATON IN HIS OFFICIAL CAPACITY,

 By their attorney,                               By his attorney,


 /s/ David S. Mackey                              /s/ Douglas T. Radigan
 David S. Mackey (BBO #542277)                    Douglas T. Radigan (BBO #657938)
 Appointed Special Assistant Attorney General     Jared A. Fiore (BBO #684997)
 ANDERSON & KREIGER LLP                           BOWDITCH & DEWEY LLP
 50 Milk Street, 21st Floor                       311 Main Street
 Boston, MA 02109                                 P.O. Box 15156
 617.621.6500 (t)                                 Worcester, MA 01617
 617.621.6631 (f)                                 508.926.3497 (t)
 dmackey@andersonkreiger.com                      dradigan@bowditch.com
                                                  jfiore@bowditch.com




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 18th day of November, 2019, I filed a copy of the foregoing

by electronic means with the United States District Court for the District of Massachusetts using

the CM/ECF system, which will send notice to the registered participants as identified on the

Notice of Electronic Filing.



                                                    /s/ Timothy M. Burke
                                                    Timothy M. Burke
